Order entered October 9, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00098-CR

                         JAMES BERKELEY HARBIN II, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F91-22107-Q

                                            ORDER
       We REINSTATE this appeal.
       We abated the appeal for a hearing to determine why appellant’s brief had not been filed.
On October 8, 2018, appellant filed his brief along with a motion to extend time to file the same.
In the interest of expediting this appeal and because the trial court has not yet held a hearing, we
VACATE our October 2, 2018 order to the extent it ordered a hearing and required findings.
We GRANT appellant’s motion and ORDER his brief filed as of October 8, 2018.
       We DIRECT the Clerk to send a copy of this order to the Honorable Tammy Kemp,
Presiding Judge, 204th Judicial District Court; to counsel Lawrence B. Mitchell; and to the
Dallas County District Attorney.
       The State’s brief is due November 9, 2018.
                                                       /s/   LANA MYERS
                                                             JUSTICE